DALIANIS, J.,
concurring specially. I concur in the result the majority reaches. I disagree with a portion of the majority’s analysis, however, and offer the following in its stead.
I agree with the majority that this case requires that we examine the interplay between RSA 79-A:7, IV and V (2003).
*183“The starting point in any statutory interpretation case is the language of the statute itself.” Pennelli v. Town of Pelham, 148 N.H. 365, 366 (2002) (quotation omitted). We first look to the plain and ordinary meaning of the words used. Id.
RSA 79-A:7, IV provides, in pertinent part:
For purposes of this section land use shall be considered changed and the land use change tax shall become payable when:
(a) Actual construction begins on the site causing physical changes in the earth, such as building a road to serve existing or planned residential, commercial, industrial, or institutional buildings;... or any other act consistent with the construction of buildings on the site____
(b) Topsoil, gravel or minerals are excavated or dug from the site;
(c) By reason of size, the site no longer conforms to criteria established by the board under RSA 79-A:4,1.
Thus, under this provision, land is considered changed in use when: (a) actual construction, such as the building of a road, has begun on the site; or (b) topsoil, gravel or minerals have been excavated or dug from the site; or (c) because of its size, the site no longer qualifies as land in current use (e.g., the land is no longer ten acres or more in size).
RSA 79-A:7, V provides, in pertinent part, that:
Except in the case of land which has changed to a use which does not qualify for current use assessment due to size, only the number of acres on which an actual physical change has taken place shall become subject to the land use change tax, and land not physically changed shall remain under current use assessment____
The general rule, therefore, is that only the land on which the actual physical change (i.e., construction) occurs is subject to the land use change tax (LUCT). For instance, under this general rule, if a road is constructed, only the land on which the road is actually constructed is subject to the LUCT.
As the majority aptly notes, RSA 79-A:7, V sets forth two exceptions to this general rule. Under the first exception, “[w]hen a road is constructed or other utilities installed” pursuant to an approved development plan, “all lots or building sites” shown on the plan and served by the road and utilities are subject to the LUCT. RSA 79-A:7, V(a) (emphasis added). The *184only land that does not come out of current use and is not subject to the LUCT is that which is in contiguous lots and is “large enough to remain qualified for current use assessment under the completed development plan.” Id. (emphasis added). Under the first exception, therefore, all of the lots of a cluster development served by a common road come out of current use except those lots that are going to remain as open space under the completed development plan and are large enough to qualify for current use assessment. But see Appeal of Estate of Van Lunen, 145 N.H. 82, 87-88 (2000) (holding that because a subdivision, before it was completed, had contiguous lots with acreage of more than ten acres once the land on which the road construction occurred was disqualified, the town was entitled to impose the LUCT on a lot-by-lot basis as disqualifying events occurred for each individual lot).
The second exception, RSA 79-A:7, V(b), provides that even if land has not been physically changed itself, it will be considered to be changed in use, and, therefore, subject to the LUCT, if it is “used in the satisfaction of density, setback, or other local, state or federal requirements as part of a contiguous development site.” Such land will be considered changed in use “at the time the development site is changed in use.” Id. In other words, if there is land that will remain as open space even when the development plan is completed, it will be deemed changed in use and subject to the LUCT if this land is used to satisfy some local, state or federal requirement as part of a contiguous development site. See Dana Patterson, Inc. v. Town of Merrimack, 130 N.H. 353, 354, 356 (1988) (decided before RSA 79-A:7, V(b) was enacted) (open space preserved in cluster development to satisfy town’s open space and density requirements considered changed in use when construction of cluster development began).
RSA 79-A:7, V(b) does not indicate when a development site is considered to be changed in use. The majority looks to RSA 79-A:7, IV to answer this question. In so doing, I believe that the majority errs.
RSA 79-A:7, IV cannot be read in isolation. We interpret statutes not in isolation but in the context of the overall statutory scheme. See Portsmouth Country Club v. Town of Greenland, 152 N.H. 617, 620 (2005). RSA 79-A:7, IV, which provides that a land use change occurs whenever actual construction begins, cannot be read without also considering RSA 79-A:7, V, which provides that, ordinarily, only the land on which the change actually occurs is considered changed in use. A cluster development, consisting of several building lots, therefore, cannot be considered changed in use merely because a road was constructed, unless the exception to this general rule set forth in RSA 79-A:7, V(a) applies. I *185believe that it is not possible to read RSA 79-A:7, IV without considering the general rule set forth in RSA 79-A:7, V and its two exceptions.
A development site is considered changed in use, I believe, when all of the lots within that site come out of current use. To determine when this occurs, one must refer back to RSA 79-A:7, V(a). Under RSA 79-A:7, V(a), the entire development site is changed in use when the road comes in and all of the lots come out of current use, except those adjacent lots that will remain as open space in the completed development plan and are large enough to qualify for current use assessment.
In the instant case, once the road that would service the lots in the cluster subdivision was constructed, all of the lots in that subdivision were deemed changed in use and were subject to the LUCT. RSA 79-A:7, V(a). The approximately fifteen acres of open space was also deemed changed in use and subject to the LUCT because it was reserved to satisfy local land use requirements. See RSA 79-A:7, V(b). Had it not been used to satisfy these requirements, the open space would have remained in current use indefinitely as provided in RSA 79-A:7, V(a).
This statutory interpretation conflicts with that in Appeal of Estate of Van Lunen. In Appeal of Estate of Van Lunen, the town had removed the petitioner’s subdivided lots from current use on a lot-by-lot basis as they were built or sold. Appeal of Estate of Van Lunen, 145 N.H. at 83. The petitioner argued that RSA 79-A:7, V(a) “require[d] a single land use change tax assessment on the entire subdivision at the time road work began and that a lot-by-lot assessment was unlawful.” Id. at 84. We disagreed and interpreted RSA 79-A:7, V(a) to permit lot-by-lot assessment of an approved subdivision if, when construction first began, there remained contiguous lots with a combined acreage of more than ten acres. Id. at 87-88. We ruled that the plain language of RSA 79-A:7, V(a) “dictate[d] that adjacent lots under the same ownership totaling more than ten acres remain in current use until each lot is disqualified.” Id. at 88.
I believe that our statutory interpretation in Appeal of Estate of Van Lunen was incorrect. There is nothing in the plain language of RSA 79-A:7, V(a) that permits lot-by-lot assessment. To the contrary, the plain language of this provision requires that “all lots or building sites” be subject to the LUCT “[w]hen a road is constructed or other utilities installed.” RSA 79-A:7, V(a) (emphasis added). The only lots or building sites that do not come out of current use are those adjacent lots or sites that are large enough to remain qualified for current use assessment “under the completed development plan.” Id. (emphasis added). In Appeal of Estate of Van Lunen, I believe we erred by focusing upon whether such lots or sites existed when construction began, instead of upon whether they were intended to exist once the development plan was completed. If *186the completed development plan contemplates that there will be undeveloped adjacent lots or sites that will be large enough to qualify for current use assessment, then these undeveloped adjacent lots or sites remain in current use. However, even if the completed development plan contemplates that there will be such undeveloped adjacent lots, the other lots serviced by the road or utilities still come out all at once. As I see it, nothing in RSA 79-A:7, V(a) permits the kind of piecemeal assessment that we approved in Appeal of Estate of Van Lunen.
Accordingly, I would overrule Appeal of Estate of Van Lunen to this extent. “The stability of the law does not require the continuance of recognized error.” Matarese v. N.H. Mun. Assoc. Prop.-Liab. Ins. Trust, 147 N.H. 396, 400 (2002) (quotation omitted). “Where a decision has proven unworkable or badly reasoned ... we will not hesitate to revisit it.” Providence Mut. Fire Ins. Co. v. Scanlon, 138 N.H. 301, 304 (1994).
DUGGAN, J., joins in the special concurrence.